                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 PRINCE D. KEY,

                                Plaintiff,
          v.
                                                                               ORDER
 SANDRA MCARDLE, JOLINDA WATERMAN,
                                                                            18-cv-510-jdp
 BETH EDGE, MICHAEL SNODGRASS,
 SCOTT A. HOFTIEZER, and JAMES GREER,

                                Defendants.


       Plaintiff Prince D. Key, appearing pro se, brings this lawsuit alleging that defendant

prison officials violated his rights by failing to properly treat his injured knee, ulcerative colitis,

and the pain from those problems, and that they failed to respond to a medical emergency

when he woke up with a swollen chest. Key has filed a motion for default judgment against

defendant Sandra McArdle.

       But McArdle has appropriately answered within her time for doing so. The Wisconsin

Department of Justice did not accept service on McArdle’s behalf, see Dkt. 8, and the court

directed the United States Marshal to serve McArdle, Dkt. 10. McArdle filed her answer about

ten days after being served by the Marshal. See Dkt. 12; Dkt. 13. Key filed this motion a day

after McArdle’s answer was placed in the mail, so it appears that Key filed his motion as

McArdle’s timely answer was in the mail. Because McArdle’s answer is timely, I will deny Key’s

motion.
                                       ORDER

      IT IS ORDERED that plaintiff Prince D. Key’s motion for entry of default judgment,

Dkt. 19, is DENIED.

      Entered October 29, 2018.

                                        BY THE COURT:

                                        /s/
                                        ________________________________________
                                        JAMES D. PETERSON
                                        District Judge




                                          2
